El Juez Asociado SeñOR Aldiíey,
emitió la opinión del tribunal. w
En este pleito se reclaman daños y perjuicios por incum-plimiento de un contrato. La corte inferior condenó al de-mandado a pagar al demandante la cantidad de mil dólares por ese concepto y las costas, contra cuyo fallo interpuso este recurso de apelación.
El primer motivo de su recurso es porque la sentencia no está sostenida por la prueba. La evidencia fue contra-dictoria en cuanto a la existencia del contrato por cuyo in-cumplimiento se reclaman los daños y perjuicios habiendo sido resuelto el conflicto por la corte inferior en contra del demandado, en cuya decisión no encontramos error, sin que el hecho de que tal contrato no conste por escrito siendo superior a $300, como requiere el artículo 1247 del Código Civil, sea obstáculo para la declaración de su existencia se-gún declaró el Tribunal Supremo de España en su sentencia de 18 de junio de 1902; 93 J. C. 1010.
Tampoco existe ese error por la condena de pagar mil dólares pues si bien el demandante perdió solamente $500 en las maderas que tuvo que comprar como consecuencia del incumplimiento de su contrato con el demandado para' poder cumplir el que él hizo con la Central Santa Juana,' sin embargo los otros $500 son los que dejó de ganar en dicho contrato, condena que está justificada por el artículo 1073 del Código Civil. . - *
El segundo motivo de error es porque no fue eliminada por la corte inferior cierta parte de la declaración del de-mandante con respecto a su contrato con la Central Santa Juana. ■ .
El demandante celebró un contrato de compra de* árbo-les de húcar con el demandado, que éste no cumplió- des-*8pues, y en virtud de ese contrato el demandante celebró otro con la Central Santa Juana para entregarle cierta can-tidad de traviesas de Mear. El demandante declaró sobré su contrato con la Central Santa Juana y sostiene el ape-lante que debió ser eliminada esa parte de la declaración porque constando el contrato por escrito la mejor eviden-cia era el escrito mismo, y que esa prueba era importante por ser la base de la condena de pagar mil dólares, pues sin ella no podría declararse que Mbo daños y perjuicios.
La petición de eliminación no solamente se bizo dema-siado tarde a la corte pues no se pidió tan pronto el testigo dijo ,que existía un documento por escrito sino mucho tiempo después, cuando había terminado de declarar otra serie de preguntas sobre distintos hechos, sino que además no re-sulta de su declaración que existiera un verdadero contrato escrito c'on la Central Santa Juana sino una oferta escrita de venderle cierta cantidad de madera y una orden de la Central Santa Juana para que entregara las maderas.
Los tercero y cuarto motivos están íntimamente rela-cionados pues ambos se refieren a que no debió ser permi-tida la declaración del testigo Eafael Mas.
Después de haber declarado el demandado que no había hecho contrato alguno con el demandante, éste, para, refutar esa declaración, presentó al testigo Mas para que declarase, como declaró, que el demandado había reconocido ante él que había hecho dicho contrato, fundándose la oposición en que de acuerdo con el artículo 159 de la Ley de Evidencia debió ser preguntado antes el demandado si había hecho tal manifestación, y de haberla hecho, permitir que la expli-cara. No se infringió el artículo 159 citado, porque la de-claración del testigo Mas era para probar una admisión he-cha por el demandado en cuanto a la cuestión principal en controversia, esto es, si celebró con el demandante el con-trato que éste alega y que es base de su reclamación.
'' En cuanto al último error por imposición de costas cree-*9mos que la corte inferior no hizo mal uso de la facultad discrecional que le concede la ley para imponerlas.

La sentencia apelada debe ser confirmada.